Case

oOo Oa AN Don &- Ww VL

mo ANY Dn ur &- Ww NO KF CO UO WOnaANn Dn ur &_ WY NO KF OC

D

 

 

2t20-cv-00994-AB-SK Document 17 Filed 09/03/20 Pagelofi Page ID #1482

NICOLA T. HANNA

United States Attorney

DAVID M. HARRIS

Assistant United States Attorney JS-6
Chief, Civil Division

CEDINA M. KIM

Assistant United States Attorney

Senior Trial Attorney, Civil Division

MICHAEL K. MARRIOTT, CSBN 280890
Special Assistant United States Attorney
Social Security Administration
160 Spear Street, Suite 800
San Francisco, CA 94105-1545
Telephone: (415) 977-8985

Facsimile: (415) 744-0134

Email: Michael.Marriott@ssa.gov
Attorneys for Defendant

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DANIEL McCAGHREN, Case No. 2:20-cv-00994-AB-SK

Plaintiff,
JUDGMENT OF REMAND

V.

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

ll i i i i i

 

The Court having approved the parties’ Stipulation to Voluntary Remand
Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
(“Stipulation to Remand”) lodged concurrently with the lodging of the within
Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
DECREED that the above-captioned action is remanded to the Commissioner of

Social Security for further proceedings consistent with the Stipulation to Remand.

DATED: September 3, 2020 — Shoe seve KIM

UNITED STATES MAGISTRATE JUDGE

 

 
